DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Claim status and Formal Matters
	This action is in response to papers filed 5/24/2021.
	Claims 1-30 are pending.
Applicant’s election of Group II, DNA, affinity tag is an antibody, monomer is sodium acrylate in the reply filed on 3/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2, 4, 6, 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable without traverse in the reply filed on 3/30/2020.
Claims 3, 5, 7-22, and 24-30 are being examined.
Priority
The instant application was filed 03/01/2017 and claims priority from provisional application 62/301871, filed 03/01/2016.
Claim Objections
Claims 3, 5, 7-22 are objected to because of the following informalities: 
Claim 3 recites, “at least one binding composition.”  Claim 3 later recites, “ the binding composition.”  Claims are more clear and consistent when they use the same language throughout.  
Claim 7 recites, “at least one binding composition.”  Claim 3 later recites, “ the binding composition.”  Claims are more clear and consistent when they use the same language throughout.  
  Appropriate correction is required.
Response to Arguments
This is a new ground of objection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3, 5, , and  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 has been amended to recite, “A method of labeling a biological sample, the method comprising: (a) contacting the sample with at least one binding composition under conditions where it selectively recognizes a target biomolecule, wherein the binding composition onsists of a single-stranded nucleic acid onsisting of a first sequence, wherein the single-stranded nucleic acid is_( operably linked at either the 5' end or the 3' end of the single-stranded nucleic acid to -(-4 an affinity tag for the target biomolecule, and (ii) operably linked at either the 3' end or the 5' end of the single-stranded nucleic acid to a polyelectrolyte gel binding moiety, and wherein the affinity tag is operably linked to a first detectable label; N contacting the sample with a solution comprising monomers for the polyelectrolyte gel; (c) by free radical polymerization, polymerizing the monomers to form the polyelectrolyte gel and covalently conjugate the polyelectrolyte gel binding moiety to the polyelectrolyte gel; proteolytically digesting the sample; and (e) dialyzing the sample in water to expand the polyelectrolyte gel.” 

[00042] Multiple targets are identified by contacting the biological sample with additional detection reagents followed by additional labeling reagent specific for the additional detection reagents using the methods described above. For example, each target is associated with an 10 affinity tag operably linked to a nucleic acid with a sequence specific or barcode for that target. In some cases, sets or subsets of labeled probes are prepared with distinct labels, e.g., fluorophores that are distinguished by their emission spectra, e.g., one that emits in the green spectra and one that emits in the red spectra. The labeled probes can then be added simultaneously to the biological sample to detect multiple targets at once. Alternatively, sets or subsets of labeled 15 probes are prepared with the same label. Each of the labeled probes can then be added sequentially to detect a specific target, with each labeled probe removed from the biological sample prior to the addition of the next labeled probe to detect multiple targets sequentially.
 This does not support the combination of, “at least one binding composition under conditions where it selectively recognizes a target biomolecule, wherein the binding composition onsists of a single-stranded nucleic acid onsisting of a first sequence, wherein the single-stranded nucleic acid is_( operably linked at either the 5' end or the 3' end of the single-stranded nucleic acid to -(-4 an affinity tag for the target biomolecule, and (ii) operably linked at either the 3' end or the 5' end of the single-stranded nucleic acid to a polyelectrolyte gel binding moiety, and wherein the affinity tag is operably linked to a first detectable label;” and onsists of a single-stranded nucleic acid onsisting of a first sequence, wherein the single-stranded nucleic acid is_( operably linked at either the 5' end or the 3' end of the single-stranded nucleic acid to -(-4 an affinity tag for the target biomolecule, and (ii) operably linked at either the 3' end or the 5' end of the single-stranded nucleic acid to a polyelectrolyte gel binding moiety, and wherein the affinity tag is operably linked to a first detectable label” for the labeling of a sample.  
 Further claim 5 has been amended to recite, “further comprising the step of: after step (e), hybridizing a nucleic acid probe operably linked to a detectable label and comprising a probe sequence that is complementary to the sequence of the nucleic acid strand conjugated to the polyelectrolyte gel.”  Thus claim 5 in view of claim 3 requires two labels. The response asserts support can be found in paragraph 009, 0026, 0046 and 0048. The teachings of paragraphs 0009 and 0026 are limited to ” operably linked to a polyelectrolyte gel binding moiety and having a sequence specific for that target biomolecule” and thus does not specifically require a single stranded nucleic acid or a label.  Further it requires a sequence specific for a target, which is not required of the instant claims.  Paragraph 0046 teaches a flourophore may be aromatic.  However, claim 5 does not require a fluorophore.  While paragraph 0048 teaches that the fluorophore can be a chromophore as well.  

Response to Arguments
This is a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5, 7-22, and 24, 27-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Science (2015)volume 347, pages 543-548 and supplement data, published Jan 2015) and Goodchold (Bioconjugate Chemistry (1990) volume 1m pages 165-.187)
MPEP 2111.01 II states:

The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the 
	Thus the broadest reasonable interpretation of the claim 3 is step (c) must come after step b , but the rest of the steps can be done in any order.
	The broadest reasonable interpretation of claim 7 is step (a) to (e) can be done in any order.
The broadest reasonable interpretation of claim 24 is step (c) must come after step (c), but the rest of the steps can be in any order.
Further, MPEP 2144.04 IV(C) states:
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
With regards to claim 3, Chen teaches, “We developed a fluorescent labeling strategy compatible with the proteolytic treatment and subsequent tissue expansion described above, to see whether fluorescence nanoscopy would be possible. We designed a custom fluorescent label (Fig. 1D) that can be incorporated directly into the polymer network and thus survives the proteolytic digestion of endogenous biomolecules. This label is trifunctional, comprising a methacryloyl group capable of participating in free radical polymerization, a chemical fluorophore for visualization, and 
Chen teaches dialyzing causes expansion (543, 2nd column, 2nd paragraph).
While Chen teaches a fluorophore at the 3’ or 5’ end and a polyelectrolyte binding agent at the other, Chen does not specifically teaches contacting the sample with a first sequence operably linked to an affinity tag and a polyelectrolyte gel binding moiety.
However, Goodchild provides a review of modification of oligonucleotides and teaches the 5’ and 3’ end can be modified. 

    PNG
    media_image1.png
    568
    3
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    282
    303
    media_image2.png
    Greyscale


Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date the structure of figure 1 F provides for a single stranded nucleic acid operably linked to an affinity tag at one end and a polyelectrolyte gel binding moiety at the other end and a label.  The artisan would recognize that the small dot on the upper left is oligonucleotide attached methacryloyl group (polyelectolyte 
Claim  7, requires a nucleic acid operably linked to a detectable label and complementary to the sequence with the polyelectrolyte gel.
Thus claim  7 , encompasses the label in the upper right and the antibody on the lower right are switched(figure 1 F).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to switch (rearrange) the antibody  from the complementary strand to the position of the label on the polyelectrolyte gel binding moiety and the label to the strand without the polyelectrolyte gel binding moiety.  The artisan would be motivated to examine the position of the label, polyelectrolyte gel binding moiety and antibody on the fluorescence being detected.  The artisan would have a reasonable expectation of success as the artisan is rearranging the 5’ label for the 5’ antibody by known means.
Claim 5, requires hybridizing the probe after step (e). The specification provides no evidence of an unexpected result of changing order of steps.
MPEP 2144.04 IV(C) states:
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie 
Therefore it would have been prima facie obvious to one of skill in the art prior to the effective of the claims to hybridize nucleic acid sequence complementary to the sequence of the single stranded nucleic acid attacked to the polyelectrolytebinding moiety and antibody after dialyzing the nucleic acid.  The artisan would be motivated to determine if the order of the steps altered spatial orientation of the target anlyate.  The artisan would have a reasonable expectation of success as the artisan is merely rearranging steps, which the courts have deemed is obvious absent any unexpected results.
With regards to claim 8, Chen teaches the label, antibody, and polyelectrolyte gel binding moiety are attached to DNA (supplementary methods (labels for ExM).
With regards to claim 9, Chen teaches an antibody is attached to the oligonucleotide (supplementary methods (labels for ExM).
With regards to claim 10, Chen teaches a secondary antibody is attached to the oligonucleotide (supplementary methods (labels for ExM).
With regards to claim 11, Chen teaches the polyelectrolyte group is a methacryloyl group (figure 1D).
With regards to claim 12, Chen teaches use of sodium acrylate as the monomer (543, 3rd column, top of article).
With regards to claim 13, Chen teaches free radical polymerization is triggered by use of APS and TEMED accelerator (543, 3rd column, top of article).
With regards to claim 14, Chen teaches the sample is fixed and permeabilized prior to the method (543, 3rd column, top of article).

 With regards to claim 17-19, Chen teaches obtaining an image  including the first fluorescent label(figure 1D).
With regards to claim 20, Chen teaches obtaining an image before swelling (figure 1b).
With regards to claim 21,  Chen teaches detection of labeled images before and after swell (figure 2).
With regards to claim 22, Chen teaches the method uses confocal microscopy (abstract, figure 2,)
The broadest reasonable interpretation with respect to claim 24 step (a) in view of the specification paragraph 0042 is the claim requires a single stranded nucleic acid that has an affinity tag (antibody) at one end and gel binding moiety, the sequence specific target biomolecule encompasses the oligonucleotide sequence is linked to a specific antibody.
While Chen teaches a fluorophore at the 3’ or 5’ end and a polyelectrolyte binding agent at the other, Chen does not specifically teaches contacting the sample with a first sequence operably linked to an affinity tag and a polyelectrolyte gel binding moiety.
However, Goodchild provides a review of modification of oligonucleotides and teaches the 5’ and 3’ end can be modified. 

    PNG
    media_image1.png
    568
    3
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    282
    303
    media_image2.png
    Greyscale


Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date the structure of figure 1 F provides for a single stranded nucleic acid operably linked to an affinity tag at one end and a polyelectrolyte gel binding moiety at the other end and a label.  The artisan would recognize that the small dot on the upper left is oligonucleotide attached methacryloyl group (polyelectolyte gel binding moiety), a label (upper right large dot), and lower left gray box is an antibody.  The artisan would be motivated to physically magnify the microscopic cell structure to allow for examination of small structures using optical microscopy.  The artisan would have a reasonable expectation of success as the artisan is using known methods to expand and examine structure.  
With regards to claim 27, Chen teaches the label, antibody, and polyelectrolyte gel binding moiety are attached to DNA (supplementary methods (labels for ExM).
With regards to claim 28-29, Chen teaches a secondary antibody is attached to the oligonucleotide (supplementary methods (labels for ExM).
With regards to claim 30, Chen teaches the method uses confocal microscopy (abstract, figure 2,)
Response to Arguments

The response continues by asserting the technology of Chen would not bew operable using one strand in the contacting step and a complementary step at a later step as the response asserts the single stranded composition would not be anchored in proximity to the target molecule..  This argument has been thoroughly reviewed but is not considered persuasive as the antibody at one end of the nucleic acid would anchor the single stranded nucleic acid to the analyte while the polyelectrolyte binding agent would bind it to the gel.  Further it is noted the claim requires labeling, but provides no specific limitations with respect to proximity.  Thus the response is arguing a limitation that is not present in the claim.  Finally the limitation that is being argued would suggest applicant’s invention and/or disclosure has the same issue.

Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
With respect to claim 7, MPEP 2111.01 II states:

The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).
	The broadest reasonable interpretation of claim 24 is step (c) must come after step (c), but the rest of the steps can be in any order.
Further, MPEP 2144.04 IV(C) states:
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 
Thus the argument is not persuasive.
The response continues providing arguments with respect and asserting the labeling of the probe that is complementary to the single stranded nucleic acid attached to the affinity tag and polyelectrolyte binding moiety is critical in view of the order of the steps.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection of record renders obvious labeling the complementary strand.  Thus this argument is inconsistent with the rejection.  
The response continues by repeating the arguments with respect to claim 24.  This argument is not persuasive for the reasons of record.  
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Science (2015)volume 347, pages 543-548 and supplement data, published Jan 2015) and Goodchold (Bioconjugate Chemistry (1990) volume 1m pages 165-.187)as applied to claims 3, 5, 7-22, and 24, 27-30   above, and further in view of Mohammed (US patent 8911942).
MPEP 2111 states: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) “adapted to” or “adapted for” clauses; 
(B) “wherein” clauses; and 

The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.
Claim 25 provides a wherein that does not inherently require a physical active step.  However the broadest reasonable interpretation consistent with the specification is the ability to detect different targets by use of a fluoropore than can be removed following detection.
The teachings Chen and Goodchild are set forth above. Chen and Goodchild teach the use of anti-tubulin and anti-clathrin antibodies (supplemental materials (cultured cell staining)
Chen does not specifically teach the use of a removable label or fluorophore.
However, Mohammed teaches the use of different labels to attach to different capture sequences that can be removed after detection (figure 1).  Mohammed teaches detection by attachment of a sequence of interest to a nucleic acid (similar to the nucleic 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to design the oligonucleotides to Chen to allow for cleavable oligonucleotide labeled with a common flouorophore, a different cleavable oligonucleotide specific each antibody, being detected by the trifunctional reagent obvious over Chen,  to allow for detection of antibodies to different target molecules without the limitations of using multiple labels.  The artisan would be motivated to detect multiple targets (proteins) in a single expanded biological sample without the limitations of using different labels.  The artisan would have a reasonable expectation of success as the artisan is substituting the cleavable labels of Mohammed for the labels of Chen.
Response to Arguments
The response traverses the rejection asserting the independent claims are not obvious over the art and thus the dependent claims are not obvious.  This argument is not persuasive for the reasons of record.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634